Citation Nr: 0912139	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  01-05 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a back disorder, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 through 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  The claims file in this 
matter has since been transferred to the RO in Pittsburgh, 
Pennsylvania for future handling.

The Veteran's May 2001 Substantive Appeal also initially 
included the issue of entitlement to a compensable rating for 
post-operative residual symptoms of the right index finger.  
An October 2003 rating decision issued by the RO in San Juan 
granted the Veteran a 10 percent disability evaluation for 
his right finger disorder, effective March 30, 2003.  In a 
March 2006 decision and remand, the Board denied the 
Veteran's claim for a disability evaluation in excess of 10 
percent.

In the Board's March 2006 decision and remand, the Veteran's 
increased rating issues relating to his back disorder and 
right ankle disorder were remanded to the RO in Pittsburgh, 
Pennsylvania for further claims development.  Such 
development was to include:  (1) contacting the Veteran to 
request documentation reflecting lost time from work, as well 
as additional treatment records relating to treatment of his 
back and right ankle since December 2000 and (2) scheduling 
the Veteran for new VA examinations to assess the current 
status of his back and right ankle disabilities.  The RO 
satisfactorily performed the action directed by the Board's 
March 2006 remand and readjudicated this matter in a 
September 2008 Supplemental Statement of the Case.  This 
matter has now returned to the Board for adjudication.


FINDINGS OF FACT

1.  The Veteran is able to perform active forward flexion 
movements to 60 degrees, active extension to 10 degrees, 
active lateral flexion to 25 degrees to the left and right 
sides, active lateral rotation to 30 degrees to the left and 
right sides, and has not demonstrated any ankylosis, atrophy, 
guarding, abnormal spine curvature, positive Goldthwaite's 
sign, or abnormal mobility upon forced motion.

2.  The Veteran is able to perform active dorsiflexion 
movements to 10 degrees and active plantar flexion movements 
to 30 degrees, has not demonstrated ankylosis or malunion of 
the os calcis or astragalus, and has not undergone surgical 
treatment for his right ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, Diagnostic Codes 
5235-5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for a right ankle disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings during those time periods.  
The relevant focus for adjudicating an increased rating claim 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Increased rating for a back disorder

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
These revisions took place in two phases.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

The remaining diagnostic criteria for evaluating spine 
disorders were revised at a later date, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002), a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was warranted for moderate limitation of 
motion, while a 40 percent evaluation contemplated severe 
limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

Treatment records from the VA medical center in San Juan, 
Puerto Rico reflect that the Veteran received regular 
examinations and treatment for complaints of low back pain 
from March 1998 through July 2004.  In general, the records 
relating to treatment of the Veteran's back during this 
period indicate full range of motion with no noted 
deformities or neurological defects.  The records do not 
indicate any findings of ankylosis, abnormal gait, or 
abnormal spine curvature.  They do not, however, contain 
specific range of motion findings.
 
In November 2000, the Veteran underwent a VA spine 
examination.  At the examination, he reported moderate low 
back pain which radiated to his mid-back and occasionally his 
shoulders.  The Veteran also reported occasional loss of 
strength in his knees.  According to the Veteran, his back 
pain was precipitated by lifting, throwing, playing 
basketball, standing or walking for long periods of time, and 
long periods of driving.  The Veteran stated that he required 
the use of a cane to walk.  He also reported that he had been 
working in a petro-chemical plant since June 1993.  He 
related that he had been required to be absent from work on 
seven occasions in the preceding year due to his low back 
pain.  During the examination, moderate lumbar paravertebral 
spasm was noted on palpation.  No weakness of the legs, 
postural abnormalities, or fixed deformities were observed.  
The Veteran demonstrated a normal gait cycle.  Range of 
motion testing revealed that the Veteran was able to produce 
60 degrees of forward flexion, 10 degrees of backward 
extension, 30 degrees of lateral flexion bilaterally, and 35 
degrees of rotation bilaterally.  No pain was noted in any of 
the motions.  He denied any emergency room visits due to his 
back pain in the preceding year.  X-rays of the Veteran's 
lumbosacral spine revealed small spurs at some disk levels.  
The vertebral bodies and disk spaces were normal.  No 
arthritis was observed.  Based upon the findings of the 
examination, the examiner diagnosed the Veteran with minimal 
lumbar spondylosis.

In March 2003, the Veteran underwent a second VA lumbar spine 
examination.  At that time, he reported constant moderate 
localized low back pain which was precipitated by sitting for 
long periods of time, walking up stairs, and lifting heavy 
objects.  The Veteran stated that he was still working for a 
petro chemical company and that he had experienced five or 
six episodes acute low back pain which caused him to be 
absent from work.  He denied any fatigue, weakness, or lack 
of endurance following repetitive use of his back or during 
episodes of flare-ups.  According to the Veteran, he was able 
to walk for up to 20 to 25 minutes.  On this occasion, he 
related that he was able to walk without the use of a cane or 
other orthosis.  On examination, the Veteran demonstrated 
normal posture, gait, spine curvature, and symmetry.  A 
neurological examination did not reveal any defects.  No 
atrophy was observed.  Range of motion testing of the 
Veteran's spine revealed 60 degrees of forward flexion, 15 
degrees of backward extension, 25 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  Pain 
was noted at the ends of all motions.  The examiner once 
again provided a diagnosis of lumbar spondylosis.

In June 2004, the Veteran sought treatment at the VA medical 
center for complaints of sharp and acute low back pain which 
he rated as a seven on a scale of ten.  A musculoskeletal 
examination revealed intact range of motion, adequate muscle 
tone, and no observed deformities.  A neurological 
examination did not reveal any motor or sensory deficits.  X-
rays of the Veteran's lumbar spine revealed mild degenerative 
disc disease at L3-4 and an incomplete fusion of the spinous 
process at S1.

In July 2007, the Veteran received a third VA spine 
examination.  At that time, he reported worsening back pain 
which was almost constant while walking or sitting and during 
exercise.  The Veteran also reported decreased spine motion, 
stiffness, weakness, spasm, and severe flare-ups of back pain 
which lasted several hours.  He denied any prior 
hospitalization due to his back symptoms.  According to the 
Veteran, he was able to walk distances of one to three miles.  
A physical examination of the Veteran's spine revealed spasm, 
guarding, pain on motion, and tenderness.  During the 
examination, the Veteran demonstrated normal spine posture, 
head position, and gait.  His spine was symmetrical in 
appearance.  No gibbus, kyphosis, list, lumbar flattening, 
scoliosis or reverse lordosis was observed.  There was no 
thoracolumbar ankylosis.  X-rays of the lumbar spine revealed 
straightening of the normal lordosis and mild degenerative 
changes of the facet joints.  Mild spondylotic changes were 
demonstrated.  Vertebral disk heights were preserved, 
although the intervertebral space at L5-S1 was narrowed.  
Soft tissue planes were also preserved.  No paraspinal masses 
or abnormal calcifications were identified.  The examiner 
concluded that the Veteran's x-rays were indicative of mild 
degenerative changes with straightening of the spine.  Range 
of motion testing of the Veteran's spine demonstrated forward 
flexion of 70 degrees with pain being present from 50 degrees 
to 70 degrees, 20 degrees of backward extension with pain 
noted from 10 degrees to 20 degrees, lateral flexion of 30 
degrees bilaterally with pain noted at the end of motion, and 
lateral rotation of 30 degrees bilaterally with pain again 
being present at the end of motion.  The examiner diagnosed 
the Veteran with a lumbosacral strain and degenerative spine 
disease of mild to moderate severity.

In considering the above evidence, the Board notes from the 
outset that the treatment records and the VA examination 
reports do not reveal any findings of ankylosis, spinal 
asymmetry, abnormal gait, or abnormal spine curvature.

Based upon the foregoing evidence, and pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002), a 20 percent disability 
evaluation for the Veteran's back disorder is appropriate 
through application of the pre-revised diagnostic code.  
Treatment records from the VA medical center document ongoing 
complaints of back pain, however, musculoskeletal 
examinations consistently revealed that the Veteran's range 
of motion was intact.  No neurological deficits were noted.  
The Veteran's three VA examinations have shown forward 
flexion to at least 60 degrees, backward extension to at 
least 10 degrees, lateral flexion to at least 25 degrees 
bilaterally, and lateral rotation to at least 30 degrees 
bilaterally.  Indeed, the Veteran's most recent July 2007 VA 
examination revealed forward flexion to 70 degrees, albeit 
with pain being present between 50 to 70 degrees.  Even 
taking into account the impact of pain on motion and 
additional limits on functional ability during flare-ups due 
to pain, there exists no basis for finding a disability 
picture commensurate to severe limitation of motion of the 
lumbar spine.  Neither the treatment records nor the VA 
examination reports document any findings of ankylosis of the 
spine, positive Goldthwaite's sign, or abnormal mobility upon 
forced motion.  Repeated x-rays of the spine did not reveal 
any vertebral fractures.  For these reasons, an evaluation in 
excess of 20 percent under Diagnostic Codes 5285, 5286, 5289, 
5293, and 5295 are not applicable in this case.

Even under an application of the revised diagnostic code, 
which was effective September 26, 2003, a 20 percent 
disability evaluation is appropriate based upon the spinal 
range of motion demonstrated by the Veteran at his most 
recent July 2007 VA examination.  Once again, even when 
taking into consideration the impact of pain upon motion and 
additional limits on functional ability during flare-ups due 
to pain, there exists no basis for finding a disability 
picture commensurate to flexion limited to 30 degrees, severe 
limitation of motion, or severe lumbosacral strain under the 
current provisions of Diagnostic Codes 5235-5242 or the now-
deleted provisions of Diagnostic Codes 5292 and 5295.  The 
only remaining basis for an increase is ankylosis, but that 
has not been shown on examination at any time during the 
pendency of this appeal.

The Board is also aware of 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008), which provides that intervertebral disc syndrome 
is evaluated under either the General Rating Formula for 
Diseases and Injuries of the spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the latter formula, a 20 percent evaluation 
contemplates intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  A 40 
percent evaluation is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  A 60 
percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bedrest prescribed by a physician and treatment 
by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.

In this case, while there is x-ray evidence of some 
degenerative changes, there is no indication of disc 
involvement.  Accordingly, this particular provision cannot 
provide a basis for an increased evaluation.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support a disability 
evaluation in excess of 20 percent for the Veteran's service 
connected back disorder.  This appeal is denied.  38 C.F.R. 
§§ 4.3, 4.7.

III.  Increased rating for a right ankle disorder

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
disability evaluation is warranted for moderate limitation of 
motion of the ankle.  In cases where motion of the ankle is 
markedly limited, a 20 percent evaluation is appropriate.

Treatment records from the VA medical center in San Juan, 
Puerto Rico reflect that the Veteran received regular 
examinations and treatment for complaints of right ankle pain 
from March 1998 through July 2007.  The records pertaining to 
this treatment reflect an ongoing diagnosis of symptoms 
status post right ankle sprain.  They do not, however, 
reflect any findings of ankylosis or malunion, nor do they 
reflect specific range of motion findings regarding the right 
ankle.

In November 2000, the Veteran underwent a VA examination of 
his right ankle.  At that time, he reported moderate right 
ankle pain which was located at the sides of his ankle as 
well as noises that were caused by movement of the right 
ankle.  According to the Veteran, he experienced five 
episodes of severe right ankle pain in the preceding year.  
He denied undergoing any surgical treatment for his right 
ankle.  He stated that he was working in Saudi Arabia and 
that he was able to perform his job duties.  On examination, 
no edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding was noted. No 
ankylosis or constitutional signs of inflammatory arthritis 
were found.  The Veteran demonstrated a normal gait.  X-rays 
of the right ankle revealed that the bony structures were 
normal, ankle joint spaces well-preserved, and no soft tissue 
abnormalities.  The x-rays were interpreted as revealing no 
significant abnormalities.  Range of motion testing of the 
right ankle revealed that the Veteran was able to produce 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
No pain was noted by the examiner on motion of the ankle.

The Veteran underwent a second VA examination of his right 
ankle in March 2003.  At that time, he reported that he was 
working for a petrochemical company, that he was able to 
perform his work duties, and that his supervisors had told 
him about the quality of his work.  He reported constant, 
moderate pain along the ankle joint associated with 
limitation of motion of the ankle.  The Veteran denied any 
surgical treatment of his right ankle, and reported that he 
did not require use of a brace, cane, crutches, or corrective 
shoes to walk.  He denied any episodes of dislocation or 
recurrent subluxation.  The Veteran reported that his right 
ankle symptoms caused him difficulty at work in walking and 
going up stairs repeatedly.  Recreationally, he reported that 
his ankle symptoms prevented him from running, jumping, and 
playing baseball, basketball, or football.  On examination, 
the Veteran was able to produce 10 degrees of dorsiflexion of 
his right ankle and 45 degrees of plantar flexion.  Pain was 
noted by the examiner "on the last degree" of both motions.  
Mild pain was noted upon repetitive motion of the ankle.  
Mild tenderness was noted on palpation of the right ankle 
lateral and medial aspect.  A prominent right ankle medial 
malleolus bony deformity was noted.  There was no objective 
evidence of any edema, effusion, instability, weakness, 
redness, heat, abnormal movement, or guarding of movement of 
the right ankle.  The Veteran's gait cycle was normal and 
there was no evidence of inflammatory arthritis.  The 
examiner observed that there was no ankylosis and that the 
Veteran's right ankle joint was stable and pain free.  Based 
upon the examination, the Veteran was diagnosed with 
degenerative joint disease of the right ankle.

A third VA examination of the Veteran's right ankle was 
performed in July 2007.  At that time, the Veteran reported 
ongoing right ankle pain, weakness, right ankle joint 
instability, swelling and tenderness.  He stated that he 
required a cane for walking and that he experienced severe 
flare-ups of pain on a weekly basis.  He related that he was 
able to stand for three to eight hours with short rest 
periods and that he was able to walk distances of one to 
three miles.  He reported that he had been working on a full 
time basis as a petro-chemical industry instructor in Saudi 
Arabia for the past eight years.  He reported that he had 
missed approximately three weeks of work in the preceding 
year due to his back and right ankle conditions.  A physical 
examination of the right ankle revealed no varus or valgus 
deformity, inflammatory arthritis, or joint ankylosis.  
Mediolateral instability with anterior drawer sign was noted, 
along with tenderness along the tibial bone distally.  A 
sensory examination of the right ankle was intact.  In a 
motor examination of the right ankle, the Veteran 
demonstrated 4 out of 5 strength on dorsiflexion, plantar 
flexion, inversion, and eversion motion.  X-rays of the right 
ankle revealed small calcaneous spurs, calcification at the 
medial malleolus which was likely secondary to an old 
avulsion fracture, normal articular spaces and bony 
structures, and no evidence of any fracture, dislocation, or 
lesion.  The x-rays were interpreted by the examiner as being 
grossly normal.  Although the examiner acknowledged that the 
x-rays suggested the presence of an avulsion fracture, he 
noted that no soft tissue edema was present.  During motion 
testing, the Veteran was able to perform up to 30 degrees of 
active plantar flexion motion with pain from 20 to 30 
degrees, and up to 10 degrees of active dorsiflexion motion 
with pain from 5 to 10 degrees.  Ranges of motion in the 
right ankle were diminished in comparison to the same motion 
in the Veteran's left ankle.  The examiner opined that the 
Veteran's right ankle symptoms impacted the Veteran's ability 
to lift and carry objects due to pain.  With regard to the 
Veteran's daily activities, the examiner stated that the 
Veteran was prevented from engaging in sports or exercise, 
severely impaired in performing chores, moderately impaired 
in performing shopping, mildly impaired in recreation and 
travel, and not impaired in feeding, bathing, dressing, and 
grooming himself.  Based upon the examination, the examiner 
concluded that the Veteran was limited by mild pain upon 
repetitive use, but did not demonstrate any fatigue, 
weakness, or lack of endurance upon repetitive use.  Based 
upon the findings on examination, the examiner concluded that 
the Veteran was experiencing chronic right ankle sprain and 
residuals of a right ankle dislocation of mild severity.

From the outset, the Board notes that the treatment records 
pertaining to the Veteran's right ankle do not reflect any 
finding of ankylosis, or malunion of the os calcis or 
astragalus.  The Veteran has also denied any surgical 
treatment for his right ankle.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, a 10 percent disability evaluation for 
the Veteran's right ankle disorder is appropriate at this 
time.  Pursuant to 38 C.F.R. § 4.71a, Plate II, full range of 
motion of the ankle is demonstrated by 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  At his July 
2007 VA examination, the Veteran demonstrated 10 degrees of 
active dorsiflexion with pain being evident from 5 degrees to 
10 degrees.  He also was able to produce 30 degrees of 
plantar flexion with pain being present from 20 degrees to 30 
degrees.  In his report, the examiner opined that the 
Veteran's residual symptoms from his right ankle dislocation 
were of mild severity.  Even with the Veteran's reports of 
pain with motion fully taken into consideration, the Board 
finds that there is no evidence of a disability picture 
commensurate with a marked limitation of motion of the 
Veteran's right ankle.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5201.

Similarly, the Board finds that an evaluation in excess of 10 
percent under Diagnostic Codes 5270, 5272, 5273, and 5274 are 
inapplicable in this case since the record does not 
demonstrate ankylosis, or malunion of the os calcis or 
astragalus.  Moreover, the Veteran has denied undergoing any 
surgical treatment for his right ankle.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support a disability 
evaluation for the Veteran's service connected right ankle 
disorder in excess of 10 percent.  To that extent, this 
appeal is denied.  38 C.F.R. §§ 4.3, 4.7.




IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete claims for increased ratings for a 
back disorder and an ankle disorder in an April 2001 
notification letter.  Additional notice in that regard was 
also provided to the Veteran in separate letters of October 
2003, March 2006, and December 2006.  In the RO's December 
2006 notification letter, the Veteran was also notified that 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With regard to specific notice requirements for 
the increased evaluation issues involved in this matter, 
however, the Board is aware of the decision of the United 
States Court of Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice requires that:  (1) VA notify the veteran 
that, in order to substantiate such a claim, the veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life; (2) if the diagnostic code under 
which the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect of 
that worsening on the veteran's employment and daily life 
(such as specific measurement or test result), the Secretary 
must provide at least general notice of that requirement to 
the claimant; (3) the veteran must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes; and (4) 
the notice must also provide examples of the types of medical 
and lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the Board finds that the notification letters 
provided to the Veteran in  April 2001, October 2003, March 
2006, and December 2006 were in substantial compliance with 
the first and fourth requirements of Vazquez-Flores to the 
extent that the Veteran was notified that he needed to submit 
evidence of worsening that could include medical and 
laboratory evidence, lay evidence from other individuals who 
could describe from their knowledge and personal observations 
the manner in which his disabilities worsened, and 
documentation of the Veteran's work attendance since 2003.  
Nevertheless, these letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the Veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether he was prejudiced by this error.  See 
Sanders v. Nicholson, 487 F.3d at 889.

The Board notes that in Vazquez-Flores the Court indicated 
that consideration was warranted for whether there existed 
subsequent VA action that served to render as non-prejudicial 
any pre-adjudicatory notice error.  In the present case, an 
April 2001 Statement of the Case provided the Veteran with 
the full provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5295 (which relates to the rating of disabilities caused by 
lumbosacral strain) and 5271 (which relates to the rating of 
disabilities caused by limited motion of the ankle).  A July 
2002 Appellant's Brief submitted by the Veteran's 
representative urges the application of 38 C.F.R. § 4.71, 
Diagnostic Code 5293 (the rating criteria for intervertebral 
disc syndrome) and provides the express provisions of that 
diagnostic code within the brief.  A subsequent November 2005 
Appellant's Brief acknowledged the September 2003 changes to 
the rating criteria concerning spine injuries, and urged 
consideration of the Veteran's low back disability in light 
of those changes.  Subsequently, this matter was 
readjudicated in a September 2008 Supplemental Statement of 
the Case.  Under the circumstances, the record on appeal 
demonstrates that the Veteran had actual knowledge of the 
relevant diagnostic codes pertaining to his increased rating 
claims for his low back disability and right ankle 
disability.  As such, the Board finds that any notice errors 
with regard to Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the "essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claim.  The Veteran's service treatment records and 
post-service VA medical center treatment records have been 
obtained.  Following the Board's March 2006 remand, the 
Veteran was contacted through a March 2006 letter, which was 
mailed to his known address, and requested to provide 
documentation of any missed days from work, due to his 
service-connected disabilities, since 2003.  The Veteran has 
not responded to that request. Additionally, the Veteran was 
afforded two VA examinations of his spine and right ankle in 
March 2003 and July 2007.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for a back disorder, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for a right ankle 
disorder, currently evaluated as 10 percent disabling, is 
denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


